DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 6/1/2021.
In this amendment, Applicant amended claims 1, 3, 4, and 43 and added new claim 45.  
Claims 1, 3, 4, 6-13, 15-21, 43, and 45 are currently pending.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant’s arguments, see page 10, filed 6/1/2021, with respect to the objection to claim 1 and they are persuasive.  Examiner has withdrawn the objection to claim 1. 

Examiner has fully considered Applicant's arguments, see pages 10-15, filed 6/1/2021, with respect to the rejection of the claims under 35 U.S.C. 103 but they are not persuasive.  Applicant argues that the amended claim limitations are not disclosed by the prior art references used in the previous rejection of claim 1 (Harada and Guo).  Although these references do not disclose the specific limitations in the amended claims 1 and 43, previously-cited reference U.S. Patent Application Publication 2019/0289573 to Hwang discloses these limitations as indicated in the rejections below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0099437 to Harada et al in view of U.S. Patent Application Publication 2018/0302889 to Guo et al in view of U.S. Patent Application Publication 2019/0289573 to Hwang et al.

Regarding claim 1:
Harada discloses a beam failure recovery method, applied to a terminal, comprising: 
in the case that a quality of a Beam Pair Link (BPL) employed in a current information transmission meets a preset beam failure trigger condition, transmitting to a network-side equipment a beam failure recovery request (disclosed throughout; see Figure 2, for example; as explained in paragraphs 0065-0067, the terminal (UE) monitors a BPL based on configuration received from the base station (TRP); if a condition (quality below a threshold) is met, the UE transmits a beam recovery signal in step S104 (see paragraph 0070)).
Harada is silent regarding the remaining claim limitations.  However, Guo discloses the following limitations:
in the case that a response signaling transmitted by the network-side equipment is not received within a preset time duration, continuing to transmit to the network-side equipment the beam failure recovery request (see Figures 13A and 13B, for example, which discloses a terminal sending a beam recovery request in step 1320; in step 1340, if a beam recovery response is not received within a configured time window (preset time duration), the terminal continues to send a beam recovery request up to Mmax times (see steps 1350 and 1330)); and 
in the case that information related to a beam failure recovery procedure meets a first preset condition, determining that the beam failure recovery procedure is unsuccessful (see steps 1350 and 1370; when the beam recovery request has been transmitted Mmax times (a first preset condition), the beam failure recovery process is considered unsuccessful (1370)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the configuration parameters of Guo (the time window length and the maximum number of beam recovery request transmissions Mmax) to both retransmit the beam recovery request when no response is received and to limit the length of time beam recovery is attempted.  The rationale for doing so would have been to increase the reliability of the beam recovery request message while minimizing the amount of resources consumed when the transmission of the message is no longer possible.
However, as indicated above, Guo discloses limiting the duration of the retransmission of beam recovery request messages based on a count of the number of retransmissions of the beam recovery request that have been transmitted.  Harada, modified, is silent regarding the use of a timer in place of this count of the number of retransmission.  That is, Harada is silent regarding the limitations wherein the information related to the beam failure recovery procedure comprises at least one of a transmission duration during which the beam failure recovery request is transmitted for at least one time or a beam failure recovery time duration; the first preset condition comprises at least one of: a transmission duration during which the beam failure recovery request is transmitted for at least one time, reaching a first preset time duration, or the beam failure recovery time duration reaching a second preset time duration.  
However, Hwang discloses that “a timer is introduced for a beam recovery operation” (see paragraph 0057).  When this timer expires, the “beam recovery fails”.  This clearly discloses 

Regarding claim 43:
Harada discloses a terminal, comprising a processor, a storage storing a program thereon, wherein the processor is configured to call the program stored on the storage, to implement steps of (see the processor 1001 and memory/storage 1002/1003 of Figure 21 of Harada, for example; as indicated in paragraphs 0277-0290, the terminal can be implemented using a structure based on Figure 21): 
in the case that a quality of a Beam Pair Link (BPL) employed in a current information transmission meets a preset beam failure trigger condition, transmitting to a network-side equipment a beam failure recovery request (disclosed throughout; see Figure 2, for example; as explained in paragraphs 0065-0067, the terminal (UE) monitors a BPL based on configuration received from the base station (TRP); if a condition (quality below a threshold) is met, the UE transmits a beam recovery signal in step S104 (see paragraph 0070)). 
Harada is silent regarding the remaining claim limitations.  However, Guo discloses the following limitations:
in the case that a response signaling transmitted by the network-side equipment is not received within a preset time duration, continuing to transmit to the network-side equipment the beam failure recovery request (see Figures 13A and 13B, for example, which discloses a terminal sending a beam recovery request in step 1320; in step 1340, if a beam recovery response is not received within a configured time window (preset time duration), the terminal continues to send a beam recovery request up to Mmax times (see steps 1350 and 1330)); and 
in the case that information related to a beam failure recovery procedure meets a first preset condition, determining that the beam failure recovery procedure is unsuccessful (see steps 1350 and 1370; when the beam recovery request has been transmitted Mmax times (a first preset condition), the beam failure recovery process is considered unsuccessful (1370)).   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the configuration parameters of Guo (the time window length and the maximum number of beam recovery request transmissions Mmax) to both retransmit the beam recovery request when no response is received and to limit the length of time beam recovery is attempted.  The rationale for doing so would have been to increase the reliability of the beam recovery request message while minimizing the amount of resources consumed when the transmission of the message is no longer possible.
However, as indicated above, Guo discloses limiting the duration of the retransmission of beam recovery request messages based on a count of the number of retransmissions of the beam recovery request that have been transmitted.  Harada, modified, is silent regarding the use of a timer in place of this count of the number of retransmission.  That is, Harada is silent regarding the limitations wherein the information related to the beam failure recovery procedure comprises at least one of a transmission duration during which the beam failure recovery request is transmitted for at least one time or a beam failure recovery time duration; the first preset condition comprises at least one of: a transmission duration during which the beam failure recovery request is transmitted for at least one time, reaching a first preset time duration, or the beam failure recovery time duration reaching a second preset time duration.
However, Hwang discloses that “a timer is introduced for a beam recovery operation” (see paragraph 0057).  When this timer expires, the “beam recovery fails”.  This clearly discloses at least a beam failure recovery time duration reasoning a preset time duration.  Further, as Guo discloses transmitting multiple (at least one) beam failure recovery request as part of the beam failure procedure, it would also have been obvious to use this timer to measure the duration during which the beam failure recovery request is transmitted at least one time.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harada, modified, to substitute the new timer of Hwang in place of the counting in Guo.  Such a substitution would have yielded predictable and similar results.  

Regarding claim 4:
Harada, as modified above, discloses the limitations of starting a preset counter for the request when transmitting to the network-side equipment the beam failure recovery request for the first time, wherein a threshold of the counter for the request is the first preset quantity of times; or starting a preset timer for the request when transmitting to the network-side equipment the beam failure recovery request for the first time, wherein duration of the timer for the request is equal to the first preset time duration (as indicated above, Guo sets a counter (the number of beam recovery transmissions) to 0 in step 1320 and increments this counter by 1 in step 1330 each time the beam recovery transmission is sent).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0099437 to Harada et al in view of U.S. Patent Application Publication 2018/0302889 to Guo et al in view of U.S. Patent Application Publication 2019/0289573 to Hwang et al in view of U.S. Patent 10,356,778 to Tseng et al.

Regarding claim 3: 
Harada, modified, discloses the limitations of parent claim 2 as indicated above.  As indicated above, Harada, modified, discloses the use of a counter or a processor counting a number of transmission times of a beam failure recovery request.  Harada does not explicitly disclose the alternative implementation of the limits on the beam failure recovery request transmission using a timer as claimed in claim 3 with the limitation in the case that the quality of the BPL employed in the current information transmission meets the preset beam failure trigger condition, starting a preset Beam Recovery (BR) timer, wherein duration of the BR timer is equal to the second preset time duration.  However, it is well known in the prior art to implement a counter as a timer and vice versa.  Consider Tseng, for example, which discloses throughout that a counter and a timer are equivalent implementations for determining whether a length of time has passed.  For example, consider 38:3-8, 39:32-38, 40:37-42, and 50:29-34, for example, which disclose that controlling/monitoring a limited time period can be implemented equivalently using either a timer or a counter.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harada, modified, to implement the length of time during which the beam failure recovery request is repeatedly transmitted using a BR timer.  A simple substitution of a timer in place of the counter .

Claims 6-13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0099437 to Harada et al in view of U.S. Patent Application Publication 2018/0302889 to Guo et al in view of U.S. Patent Application Publication 2019/0289573 to Hwang et al in view of U.S. Patent 10,356,778 to Tseng et al in view of U.S. Patent Application Publication 2019/0200249 to Yoon et al.

Regarding claim 6:
Harada, modified, discloses the limitations of parent claim 3 as indicated above.  Harada does not explicitly disclose the limitations of claim 6.  However, Guo discloses the limitations that in the case that it is determined that the beam failure recovery procedure is unsuccessful, starting a radio link failure and recovery procedure (see step 1370, which indicates that the maximum number of beam failure request transmissions has been exceeded, the UE takes the step of “initiating the radio link failure procedure”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harada to initiate a radio link failure procedure when the beam recovery is unsuccessful and to stop a radio link failure procedure when the beam recovery succeeds.  The rationale for doing so would have been to enable the UE to recover communications with the network after identifying a failure at the beam level.
To the extent that Harada, modified, does not explicitly disclose the limitation in the case that it is determined that the beam failure recovery procedure is successful, stopping the radio link failure and recovery procedure, this is known in the prior art.  Consider Yoon, for example, which discloses a similar beam and radio link failure and recovery scheme to that of Harada, modified.  Further, in paragraphs 0346-0353, Yoon describes one example of beam failure and radio link failure processes interacting together.  In paragraph 0353, Yoon indicates that as part of these procedures, if the beam recovery is successful, the UE stops the radio link failure and recovery procedure (by resetting/stopping the RLF timer in response to the IN-SYNC message from the physical layer to the L3 (RRC) layer).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harada, modified, to include a step of stopping the radio link failure and recovery process (by stopping the RLF timer)  when the beam recovery is successful.  The rationale for doing so would have been to coordinate the separate beam and radio link failure and recovery processes so that a radio link failure is not needlessly determined when a failed beam is recovered or switched.

Regarding claim 7: 
Harada, modified, discloses the limitations of parent claim 6 as indicated above.  Harada does not explicitly disclose the limitations wherein the starting the radio link failure and recovery procedure comprises: starting a Radio Link Failure (RLF) procedure in Radio Resource Control (RRC) layer of the terminal according to a first message transmitted from physical layer of the terminal to the RRC layer; and in the case that a delay time duration started from the starting of the RLF procedure reaches a third preset time duration, starting a radio link recovery procedure.  However, Yoon discloses a similar procedure of recovery from beam and radio link failures to that of Harada, modified.  For example, paragraphs 0343-0353 describe one embodiment of beam failure and radio link failure processes coordinating.  In 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harada, modified, to implement one of the joint beam and radio link failure/recovery mechanisms described in Yoon.  The rationale for doing so would have been to avoid interrupting the beam recovery process by beginning the radio link recovery process too early (as suggested in at least paragraph 0350 of Yoon).  See also paragraph 0291 of Yoon.


Regarding claim 8:
Harada, modified, discloses the limitations of parent claim 7 as indicated above.  Harada does not explicitly disclose the limitations of claim 8.  However, Yoon discloses the limitations wherein the starting the RLF procedure in the RRC layer of the terminal according to the first message transmitted from the physical layer of the terminal to the RRC layer, comprises: 
transmitting, by the physical layer of the terminal, to the RRC layer of the terminal an out-of-sync message at least once (disclosed throughout; see paragraph 0348, for example, which indicates that the terminal transmits an out-of-sync message to “a higher layer” such as “L3”; further, as indicated throughout, messages such as out-of-sync (OOS) and in-sync (IS) are transmitted from the physical layer to the RRC layer (L3); see paragraphs 0292 and 0296, which indicate that the OOS is transmitted from the physical layer, for example; see also paragraphs 0350 and 0352, which describe that L3 is the RRC layer, for example); and 
in the case that a quantity of transmission times of the out-of-sync message is greater than a second preset quantity of times, starting the RLF procedure (similar to the claimed invention, starting the RLF procedure includes starting a timer; when the OOS/out-of-sync message is received greater than a preset number of times (at least once), Yoon starts a timer (such as the RLF timer modified by the OOS-BF timer) as described in paragraphs 0351-0352).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harada, modified, to implement one of the joint beam and radio link failure/recovery mechanisms described in Yoon.  The rationale for doing so would have been to avoid interrupting the beam recovery process by beginning the radio link recovery process too early (as suggested in at least paragraph 0350 of Yoon).  See also paragraph 0291 of Yoon.

Regarding claim 9:
Harada, modified, discloses the limitations of parent claim 8 as indicated above.  Harada does not explicitly disclose the limitations of claim 9.  However, Yoon discloses the limitation wherein the starting the RLF procedure comprises: starting an RLF timer, wherein duration of the RLF timer is equal to the third preset time duration (see paragraph 0352, for example, which discloses using a RLF timer (such as the RLF timer modified by the OOS-BF timer) to start the RLF procedure and determine how long to wait before starting the radio link recovery process).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harada, modified, to implement one of the joint beam and radio link failure/recovery mechanisms described in Yoon.  The rationale for doing so would have been to avoid interrupting the beam recovery process by beginning the radio link recovery process too early (as suggested in at least paragraph 0350 of Yoon).  See also paragraph 0291 of Yoon.

Regarding claim 10:
Harada, modified, discloses the limitations of parent claim 8 as indicated above.  Harada does not explicitly disclose the limitations of claim 10.  However, Yoon discloses the limitations wherein the transmitting, by the physical layer of the terminal, to the RRC layer of the terminal the out-of-sync message at least once, comprises: transmitting, by the physical layer of the terminal, to the RRC layer of the terminal the out-of-sync message at least once during the beam failure recovery procedure (as indicated in paragraph 0348, the terminal transmits the out-of-sync message at least once while performing the beam recovery procedure); or transmitting, by the physical layer of the terminal, to the RRC layer of the terminal the out-of-sync message at least once according to a preset out-of-sync transmission scheme after the beam failure recovery procedure is unsuccessful (this limitation is claimed in the alternative; as Harada, modified, discloses the first of the two alternatively claimed limitation, the claim is disclosed).  It would have been obvious to one of ordinary skill in the art, before the effective 

Regarding claim 11:
Harada, modified, discloses the limitations of parent claim 10 as indicted above.  Harada, modified, further discloses the limitations of claim 11 wherein the transmitting, by the physical layer of the terminal, to the RRC layer of the terminal the out-of-sync message at least once during the beam failure recovery procedure, comprises: 
transmitting, by the physical layer of the terminal, to the RRC layer of the terminal the out-of-sync message at least once according to the quantity of transmission times of the beam failure recovery request (as indicated above, paragraph 0348 of Yoon discloses that the out-of-sync message at least once in parallel with the beam recovery process; as indicated above in claim 1, the beam failure recovery process in Harada, modified involves transmitting the beam failure recovery request message at least once and thus, the transmission of the out-of-sync message is transmitted at least once according to the quantity of transmission times of the beam failure recovery request (at least once)); or 
transmitting, by the physical layer of the terminal, to the RRC layer of the terminal the out-of-sync message at least once according to a measured quality of the BPL employed in the current information transmission after transmission of the beam failure recovery request (this 

Regarding claim 12:
Harada, modified, discloses the limitations of parent claim 6 as indicated above.  Harada does not explicitly disclose the limitations of claim 12.  However, Yoon discloses the limitations wherein the stopping the radio link failure and recovery procedure, comprises: 
transmitting, by a physical layer of the terminal, to a Radio Resource Control (RRC) layer of the terminal a second message (see paragraph 0353, for example, which indicates that if the beam recovery procedure is successfully completed, the terminal transmits an in-sync message to the RRC layer (L3)); and 
stopping, by the RRC layer of the terminal, a started Radio Link Failure (RLF) procedure according to the second message, to stop a radio link recovery procedure (see paragraph 0353, for example, which indicates that the RLF timer is reset/stopped in response to the in-sync message, thus stopping the RLF procedure).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harada, modified, to implement one of the joint beam and radio link failure/recovery mechanisms described in Yoon.  The rationale for doing so would have been to avoid interrupting the beam recovery process by beginning the radio link recovery process too early (as suggested in at least paragraph 0350 of Yoon).  See also paragraph 0291 of Yoon.

Regarding claim 13:
wherein the transmitting, by the physical layer of the terminal, to the RRC layer of the terminal the second message, comprises: 
transmitting, by the physical layer of the terminal, to the RRC layer of the terminal an in-sync message at least once (as indicated above, Yoon discloses transmitting an in-sync message in paragraph 0353); and 
the stopping, by the RRC layer of the terminal, the started RLF procedure according to the second message, comprises: 
in the case that the quantity of transmission times of the in-sync message is greater than a third preset quantity of times, stopping the started RLF procedure (when at least one in-sync message is transmitted (the number greater than zero), the RLF procedure is stopped).

Regarding claim 16:
Harada, modified, discloses the limitations of parent claim 13 as indicated above.  Harada does not explicitly disclose the limitations of claim 16.  However, Yoon discloses the limitations wherein, prior to the transmitting, by the physical layer of the terminal, to the RRC layer of the terminal the in-sync message at least once, the method further comprises: 
in the case that the quality of the BPL employed in the current information transmission meets a preset RLF trigger condition, transmitting, by the physical layer of the terminal, to the RRC layer of the terminal an out-of-sync message at least once (disclosed throughout; see paragraph 0348, for example, which indicates that the terminal transmits an out-of-sync message to “a higher layer” such as “L3”; further, as indicated throughout, messages ; and 
in the case that the quantity of transmission times of the out-of-sync message is greater than a second preset quantity of times, starting the RLF procedure (similar to the claimed invention, starting the RLF procedure includes starting a timer; when the OOS/out-of-sync message is received greater than a preset number of times (at least once), Yoon starts a timer (such as the RLF timer modified by the OOS-BF timer) as described in paragraphs 0351-0352).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harada, modified, to implement one of the joint beam and radio link failure/recovery mechanisms described in Yoon.  The rationale for doing so would have been to avoid interrupting the beam recovery process by beginning the radio link recovery process too early (as suggested in at least paragraph 0350 of Yoon).  See also paragraph 0291 of Yoon.



Regarding claim 17:
Harada, modified, discloses the limitations of parent claim 16 as indicated above.  Harada does not explicitly disclose the limitations of claim 17.  However, Yoon discloses the limitations wherein the starting the RLF procedure, comprises: starting an RLF timer (disclosed throughout; see paragraphs 0351-0353, for example, which indicate that a modified RLF timer is started to start the RLF process and delay the start of the radio link recovery process until the beam recovery process has had time to operate); the stopping the started RLF procedure, comprises: stopping a started RLF timer (disclosed throughout; see paragraph 0353, for example, which discloses that the RLF timer is reset/stopped when the beam recovery process is successful).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harada, modified, to implement one of the joint beam and radio link failure/recovery mechanisms described in Yoon.  The rationale for doing so would have been to avoid interrupting the beam recovery process by beginning the radio link recovery process too early (as suggested in at least paragraph 0350 of Yoon).  See also paragraph 0291 of Yoon.

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0099437 to Harada et al in view of U.S. Patent Application Publication 2018/0302889 to Guo et al in view of U.S. Patent Application Publication 2019/0289573 to Hwang et al in view of U.S. Patent 10,356,778 to Tseng et al in view of U.S. Patent Application Publication 2019/0200249 to Yoon et al in view of U.S. Patent Application Publication 2019/0261344 to Grant et al.

Regarding claim 19: 
Harada, modified, discloses the limitations of parent claim 6 as indicated above.  Harada does not explicitly disclose the limitations of claim 19.  However, Grant discloses a similar system for beam and link recovery.  Grant further discloses a scheme for determining and switching to a backup or “monitored” beam during beam recovery.  Thus, Grant discloses the limitations wherein determining that the beam failure recovery procedure is successful, comprises: 
in the case that the response signaling is received by the terminal, determining a backup BPL based on the response signaling (disclosed throughout; see paragraphs 0060 and 0066, for example, which disclose that the beam recovery procedure includes receiving response signaling by a terminal and determining a backup BPL from the signaling); and 
in the case that control channel information is acquired by the terminal on the backup BPL, determining that the beam failure recovery procedure is successful (disclosed throughout; as indicated in paragraph 0060, for example, the beam failure recovery is successful when the terminal receives a control channel on the backup BPL (previously the monitored BPL and now the active BPL)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harada to implement the procedure of monitoring backup BPLs described in Grant as described above.  The rationale for doing so would have been to quickly enable a beam switch when the channel quality of the active beam deteriorates rapidly.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0099437 to Harada et al in view of U.S. Patent Application Publication 2018/0302889 to Guo et al in view of U.S. Patent 10,356,778 to Tseng et al in view of U.S. Patent Application Publication 2019/0261344 to Grant et al.

Regarding claim 21: 
Harada, modified, discloses the limitation of parent claim 1 as indicated above.  Harada does not explicitly disclose the limitations of claim 21.  However, Grant discloses a similar system for beam and link recovery.  Grant further discloses a scheme for determining and wherein, after the transmitting to the network-side equipment the beam failure recovery request, the method further comprises: receiving the response signaling transmitted by the network-side equipment on the BPL employed in the current information transmission and at least one backup BPL (disclosed throughout; see paragraphs 0060 and 0066, for example, which disclose that the beam recovery procedure includes receiving response signaling by a terminal and determining a backup BPL from the signaling).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harada to implement the procedure of monitoring backup BPLs described in Grant as described above.  The rationale for doing so would have been to quickly enable a beam switch when the channel quality of the active beam deteriorates rapidly.  

Allowable Subject Matter
Claims 15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        June 22, 2021